Borden, J.,
dissenting. I dissent from part IV of the majority decision regarding the trial court’s exclusion of the plaintiff’s evidence of the cost of towing his vehicle and of renting a substitute vehicle. Such damages are recoverable as a result of tortious damage to a vehicle. See generally Anderson v. Gengras Motors, Inc., 141 Conn. 688, 109 A.2d 502 (1954). The sole basis of the trial court’s ruling, and of the majority’s decision, is that the plaintiff failed to plead such damages adequately.
*496The majority’s reasoning is at odds with the modern view of pleading as determined both by our Supreme Court and by this court. That view is to eschew a narrow, technical reading of pleadings and, instead, to read them broadly and with common sense. See Fuessenich v. DiNardo, 195 Conn. 144, 150-51, 487 A.2d 514 (1985); DeMartin v. Yale-New Haven Hosptial, 4 Conn. App. 387, 390, 494 A.2d 1222, cert. denied, 197 Conn. 813, 499 A.2d 62 (1985). Thus, pleadings should be read to include, not only what they specifically state, but what they reasonably imply. Schmidt v. Yardney Electric Corporation, 4 Conn. App. 69, 74, 492 A.2d 512 (1985).
The plaintiff’s complaint alleged that as a result of the defendant’s negligence “the motor vehicle owned by the plaintiff . . . was greatly damaged and its value greatly reduced.” It takes little imagination in today’s world to understand that when a motor vehicle is “greatly damaged” it is likely that it will have to be towed and, while being repaired, a substitute vehicle will have to be rented. I find it fanciful at the least to say, as does the majority, that it is just as likely that the plaintiff was able to continue driving his greatly damaged vehicle indefinitely. It is clear, therefore, that the plaintiff’s towing and substitute vehicle rental costs were reasonably implied by his allegations of great damage to his vehicle. Nor is there any indication in this record that the defendant was surprised by the defendant’s offer of the evidence of losses incident to the damage to his vehicle.
I would therefore find error as to this claim of the plaintiff and remand the case for a new trial limited to the plaintiff’s claim for towing and vehicle rental damages.